Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 04/23/2020 are accepted.
Oath/Declaration
3.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 04/23/2020 has been received.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 04/23/2020 and 04/08/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 04/23/2020 and 04/08/2021 are attached to the instant Office action. 
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1
           The claims under Step 1 are directed towards a method (claims 1-10), a system (claims 11-17) and computer-readable medium (article of manufacture, claims 18-20). 
         	Claim 1 recites:
         	A method, comprising:      (See 2B)
determining, by a computer processor, a portion of a first microscale fracture using at least one well log acquired for a first stratigraphic interval of interest;  (Mental Processes using observations, evaluations)
obtaining, by the computer processor, first seismic data for the first stratigraphic interval of interest;     (mere data gathering activity)
determining, by the computer processor, a first seismic attribute that correlates the first microscale fracture to a subset of the first seismic data;   (Mental Processes using observations, evaluations)
generating, by the computer processor, an attribute volume using the first seismic attribute with a seismic volume for a region of interest;      (Mathematical Concepts)
and generating, by the computer processor and using the attribute volume, a fracture image of the first microscale fracture throughout the region of interest.	(post-solution activity)
Step 2A, prong 1:
The limitations of claim 1 “determining … a portion of a first microscale fracture using at least one well log acquired for a first stratigraphic interval of interest; determining … a first seismic attribute that correlates the first microscale fracture to a subset of the first seismic data;” is an abstract idea because it is directed to a mental process. The above limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by using observations and evaluations. These limitations in claim 1 recites an evaluation or judgement that fall within the Mental Processes enumerated category of abstract ideas because it could be "performed by human without a computer". Further, the limitation “generating … an attribute volume using the first seismic attribute with a seismic volume for a region of interest;” is recitation of Mathematical Concepts. In light of Specification at para [0035]: “seismic traces may be stacked, migrated and/or used to generate an attribute volume derived from the underlying seismic traces. For example, an attribute volume may be a dataset where the seismic volume undergoes one or more processing techniques, such as amplitude-versus-offset (AVO) processing.” According to the plain meaning of AVO processing/analysis in the known art, “AVO is a technique that seismic data is executed to determine a rock's fluid content, porosity, density or seismic velocity, shear wave information, fluid indicators and this phenomenon is based on the relationship between the reflection coefficient and the angle of incidence.” Therefore, the step of generating the attribute volume is performed by using the seismic attribute with a seismic volume which undergoes through AVO technique, as mentioned above, falls within the Mathematical Concepts enumerated category of abstract ideas. Accordingly, at step 2A, prong one, claim 1 as a whole is found to recite a judicial exception and is drawn to an abstract idea.
	Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, using observations and evaluations, the limitations fall within the mental processes grouping. Therefore, the claim 1 recites an abstract idea because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 has no additional limitations that integrate the abstract idea into a practical application. The limitation in claim 1 of “A method, comprising: determining, by a computer processor, … well log acquired for a first stratigraphic interval of interest” is recitation of using a generic computer components (computer processor) that do not impose any meaningful limitations on practicing the abstract idea. 
	Step 2B:
           The claim 1 as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea into a practical application, the additional element of a generic computer components (memory, processor) does not add more than insignificant extra-solution activity to the judicial exception. The limitation “obtaining, by the computer processor, first seismic data for the first stratigraphic interval of interest” is recitations of insignificant extra-solution activity because it involves Mere data gathering. (See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv): Obtaining information about transactions). Further, the last limitation of claim 1: “generating, by the computer processor and using the attribute volume, a fracture image of the first microscale fracture throughout the region of interest.” is recitation of insignificant post-solution activity (See MPEP 2106.05(g)). This last limitation, as drafted and under a broadest reasonable interpretation can be performed using a “computer processor” which does not amount to significantly more to the judicial exception.
Therefore, claim 1 is not patent eligible under 35 USC 101. 
Claims 2-10 are rejected as a Judicial Exception (JE) since they do not add significantly more than the abstract idea or a practical application. 
 Claims 2 and 3 are dependent on independent claim 1 and includes all the limitations of claim 1. The first claim limitation of claim 2 is recitation of data gathering activity and last 2 limitations are recitations of evaluation or judgement that fall within the Mental Processes enumerated category of abstract ideas.  Further, claim limitation of claim 3 are recitations of Mathematical Concepts (because microscale fracture is compared to a seismic wavelength) and data gathering activity respectively. Therefore, claims 2 and 3 do not amount to significantly more than the abstract idea.
Claims 4 and 5 are dependent on independent claim 1 and includes all the limitations of claim 1. The claim limitations of claims 4 and 5 are recitation of Mathematical Concepts enumerated category of abstract ideas. The claim limitations of claim 4, determining and decomposing of orientation matrix are recitations of Mathematical Concepts, because this claim involves Mathematical calculations. Further, the claim limitations of claim 5, determining a dip value using the well log, determining the stratigraphic structure as second microscale fracture based on the dip value and the seismic attribute (chaos attribute) based on the dip value are recitations of Mathematical Concepts. Therefore, claims 4 and 5 do not amount to significantly more than the abstract idea.
Claims 6 and 7 are dependent on independent claim 1 and includes all the limitations of claim 1. The claim limitations of claims 6 and 7 are recitation of Mathematical Concepts enumerated category of abstract ideas. The claim limitations of claim 6 and 7, generating chaos attribute map from, determining location of the microscale fracture by using the chaos attribute map and further validating the chaos attribute map using different seismic sections within a seismic volume (which is a dataset undergoes one or more processing techniques, e.g. amplitude-versus-offset (AVO)) are recitations of Mathematical Concepts, therefore claims 6 and 7 do not amount to significantly more than the abstract idea.
Claims 8-10 are dependent on independent claim 1 and includes all the limitations of claim 1. The 1st claim limitation of claim 8 is recitation of non-functional data descriptions which does not add anything more to overcome the abstract idea and 2nd limitation is recitation of Mathematical Concepts. Further claims 9 and 10 are recitations of abstract idea because it is directed to a mental process. These above limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by using observations and evaluations. Therefore, the limitations in claims 9 an d10 recites an evaluation or judgement that fall within the Mental Processes enumerated category of abstract ideas and do not amount to significantly more than the abstract idea.
	Therefore, the claims 2-10 are not patent eligible.
	Claims 11-20 have been considered under "2019 Revised Patent Subject Matter Eligibility Guidance" 84 Fed. Reg. 50 (7 January 2019), and the instant claims are viewed as not reciting an abstract idea. Specifically, claim 11 recites: “A system comprising: … a reservoir simulator comprising a computer processor, wherein the reservoir simulator is coupled to the logging system and the drilling system,” amounts to perform the microscale fracture determination or prediction step using the system comprises of logging and the drilling system, therefore claims 11-20 do not recite an abstract idea. Accordingly, claims 11-20 are deemed eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holman et al. (US2017/0248719A1) (hereinafter Holman). 
Regarding claim 1, Holman teaches A method, (Holman disclosed in page 1 para [0008], a method presented in the disclosure wherein multiple seismic attributes are combined such that the fracture density can be estimated discounting for all the other rock properties) comprising: determining, by a computer processor, a portion of a first microscale fracture using at least one well log acquired for a first stratigraphic interval of interest. (Examiner would construe the ‘stratigraphic interval of interest’ as stratigraphic distance away from any wellbore (according to the Specification of current Application at para [0050]). Further, “a microscale fracture is according to the fracture size and seismic wavelength”, in light of Spec. at para [0043]. Holman disclosed in page 1 para [0014]: “a method of seismic exploration of a region of the subsurface of the earth containing structural or stratigraphic features conducive to the presence, migration, or accumulation of hydrocarbons, wherein is provided a plurality of seismic traces collected in a seismic survey conducted proximate to the region of the subsurface of the earth and at least one FMI well log obtained from a horizontally drilled well proximate to said seismic survey, … the method comprising the steps of within a computer, obtaining a plurality of fracture density measurements from said FMI log, thereby producing a fracture density log;”. It has been discussed in page 3-4 paras [0034, 0042 and 0048], fracture densities interpreted in the lateral wells using the FMI (formation micro imager) logs can be projected to/matched with the top depth surface of a target formation. With respect to the FMI log data, an FMI log is a high-resolution resistivity log that provides data measurements every few inches, it is generically referred to as a micro-resistivity log. Further, FIG. 9 contains an illustration of the projection method, in this figure the path of the well (A-B-C-D) in the subsurface and within the target formation is assumed to be piecewise linear. In this figure, phi (Φ) is the inclination of the well path between A and B, theta (θ) is the measured fracture angle within the well, and delta (δ) is the angle between the target formation (the Mississippian) and the horizontal at a point above the segment of the well. Therefore, Holman teaches a portion of microscale fracture determined by a computer processor, using at least one well log (FMI well log) acquired/obtained for structural or stratigraphic features conducive to the accumulation of hydrocarbons (a plurality of fracture density measurements is obtained by using formation micro imager (FMI) log, which is a high-resolution resistivity or micro-resistivity log that provides data measurements every few inches for fracture density. An example of first stratigraphic interval of interest is provided above in Fig. 9 at target formation, the Mississippian, where theta (θ) is the measured fracture angle within the well path between A and B, and delta (δ) is the angle between the formation)).
Holman teaches obtaining, by the computer processor, first seismic data for the first stratigraphic interval of interest; (Holman discussed in page 1 para [0010 and 0014], an initial step, a target formation of interest will be identified on seismic data, e.g. by using a 2D seismic line or 3D seismic volume, and within at least one horizontally drilled well. A method of seismic exploration of a region of the subsurface of the earth containing structural or stratigraphic features conducive to the presence, or accumulation of hydrocarbons, provided a plurality of seismic traces collected in a seismic survey conducted proximate to the region of the subsurface of the earth and at least one FMI well log obtained from a horizontally drilled well proximate to said seismic survey. It has been discussed in page 3 paras [0035-0037], as a first step a seismic data set is acquired (in FIG. 6), an embodiment utilizes sonic and/or density logs as input to the processing and interpretation process. The velocity data is recognized from sonic logs can be used to augment more conventionally calculated velocity estimates from seismic data and density information from density logs can be used in conjunction with the sonic log to compute synthetic seismograms to assist in tying well and seismic data. These and other well logs can also be used to assist in locating the target rock unit in the subsurface. The seismic data is interpreted and the waveforms associated with the target horizon identified. In some cases, this is done by picking the target reflector on a computer display using specialized software. The target horizon is picked for 3D data, the most efficient way to trace a horizon through a volume would be to do that using a PC or specialized interpretation workstation. This end result of this process will be identification of the target horizon in time throughout the seismic dataset. Therefore, Holman teaches first seismic data for the first stratigraphic interval of interest is obtained by the computer processor (seismic dataset is computed from sonic and density log information used in synthetic seismograms to assist in tying well and seismic data. The seismic data is interpreted and the waveforms associated with the target horizon identified is considered as seismic data being obtained/calculated for the stratigraphic interval of interest, using specialized software or computer’s processor).
Holman teaches determining, by the computer processor, a first seismic attribute that correlates the first microscale fracture to a subset of the first seismic data; (Holman disclosed in page 7-8 paras [0085-0089]: “The FMI tool samples the rocks intervals of about 4 inches. In comparison, the distance between two seismic traces in the volumes is 110 feet … In FIG. 3, Curve (a) shows an example of a fracture density curve interpreted every 4 inches along the lateral portion of Well # 2 ... Curve (b) shows an upscaled version of Curve (a) using Backus averaging at 110 samples. Curve (c) shows an upscaled version of the FMI log using Backus average of 1000 samples … The cross-correlation table of FIG. 7 presents the results of attribute cross correlation. The fracture density is taken along the path of the wellbore in Well # 2. They are first projected vertically up to the subject top so that they are consistent with attributes, which that are mapped along a surface. The table of FIG. 7 shows linearity of a single attribute with the rest including fracture density. Higher magnitude indicates better correlation between two attributes. The multivariate model uses attributes as input and outputs fracture density … The data of FIG. 7 also show that the attributes used in multi-variant regression are individually correlated in some cases ... Combining the attribute values using a multivariate non-linear regression function produces a predictor of fracture density that is 94 % accuracy (FIG. 4).” Here, Holman teaches seismic attribute being determined or calculated, by the computer’s processor (FMI tool has been used in above example), that correlates or associated with the subset/plurality of the seismic data ([0088-0089], FIG. 7 presents the cross-correlation table with results of attribute cross correlation. The fracture density is taken along the path of the wellbore in Well # 2. The table of FIG. 7 shows linearity of single attribute with the rest including fracture density. Higher magnitude indicates better correlation between two attributes and in some cases the data of FIG. 7 show the attributes used in multi-variant regression are individually correlated)).
Holman teaches generating, by the computer processor, an attribute volume using the first seismic attribute with a seismic volume for a region of interest; (Examiner would construe the “region of interest” term as the plain definition in the art, such as: “A selected subset of samples within a dataset identified for a particular purpose”. Holman disclosed in page 1 para [0010-0011]: “a target formation of interest will be identified on seismic data, e.g. by using a 2D seismic line or 3D seismic volume, and within at least one horizontally drilled well. The reflector (s) associated with the formation will be picked and associated with surface locations to create a time structure map. Next, a depth structure of the formation of interest will be created from its time structure map. In one example, geostatistical methods were used to create a velocity profile for use in the depth conversion. The depth structure will be chosen to be aligned in depth with the target formation where it is proximate to the well.” It has been disclosed in page 5 para [0053-0056]: “Seismic data are time series representing a depth profile of the subsurface. Therefore, to map the depth structure of subsurface formations, the seismic data should be first reconciled with well logs … After reconciling the seismic and well logs, information on an individual formation can be extended outwards from the borehole in a 3D seismic volume … It is well known that a synthetic seismic trace can be calculated by convolving a seismic wavelet with well data, e.g. convolution with reflectivity coefficients obtained from density and velocity logs. This synthetically created trace (“synthetic") represents the seismic data that theoretically would have been recorded during a noise-free seismic acquisition … If the seismic data are properly processed and the seismic velocities are correctly estimated in a stacked 2D or 3D volume it is expected that at the well location the synthetic trace generated from the log will show a good correlation with the seismic trace.”
Here, the attribute volume (or attribute data, is related to seismic volume e.g. 3D seismic volume) have been generated using by the computer (synthetic seismograms having processor being used to assist in tying well and seismic data) and the attribute volume being used for a region of interest (e.g. Seismic data are time series representing a depth profile of the subsurface and a depth structure of the formation of interest is created from its time structure map. Further, a synthetic seismic trace is calculated by convolving a seismic wavelet with well data, the seismic data are properly processed and the seismic velocities are correctly estimated in a stacked 2D or 3D seismic volume and the synthetic trace generated from the log will show a good correlation with the seismic trace)).
and Holman teaches generating, by the computer processor and using the attribute volume, a fracture image of the first microscale fracture throughout the region of interest. (Holman discussed in page 3 para [0031-0032 and 0090], seismic attributes such as amplitude, phase, frequency, coherency and curvature are extracted from the most reliable parts of the seismic volume. In some cases, this could correspond to the seismic data that best fits calculated synthetic seismograms. Note that, fracture image could be a predicted fracture density map and attribute volume could be any attribute data that is related to seismic volume.  It has been disclosed in page 8 para [0090]: “With respect to FIG. 8, this figure shows a map that contains the predicted fracture density for a seismic dataset that has been analyzed according to the embodiment discussed above. The two horizontally drilled wells used in the example above (Well # 1 and Well # 2) are shown on the map together with the approximates tracks of their respective well bores as viewed from the surface. The light and dark areas of the map indicate regions of different fracture density. Holman taught the fracture image is generated by the computer (seismic data calculated from synthetic seismograms having processor) and by using the attribute volume (or attribute data, is related to seismic attributes), fracture image of microscale fracture is provided in above example e.g. a map contains the predicted fracture density for a seismic dataset that has been analyzed in Fig. 8. The light and dark areas of the map (in Fig. 8) indicated regions of different fracture density is considered as microscale fracture image)).
Regarding claim 2, Holman teaches The method of claim 1, wherein Holman teaches the at least one well log is acquired using a dipmeter logging tool, (Holman disclosed in page 4 para [0042-0043]: “an FMI log is a high resolution resistivity log that provides data measurements every few inches. It is generically referred to as a microresistivity log which are typically used in place of, or as an adjunct to, the older dipmeter logs. A FMI logging device typically contains some number of electrode contact points that are spaced around the perimeter of the borehole that are placed into contact with the formation.”). 
wherein Holman teaches the at least one well log is interpreted to produce image log data, (Holman discussed about FMI (formation micro imager) in paras [0034, 0042 and 0043], where an FMI log is a high-resolution resistivity log that provides data measurements every few inches. A FMI logging device typically contains some number of electrode contact points that are spaced around the perimeter of the borehole that are placed into contact with the formation).
and wherein Holman teaches the portion of the first microscale fracture is determined using the image log data. (Holman disclosed in page 1 para [0014]: “a method of seismic exploration of a region of the subsurface of the earth containing structural or stratigraphic features conducive to the presence, migration, or accumulation of hydrocarbons, wherein is provided a plurality of seismic traces collected in a seismic survey conducted proximate to the region of the subsurface of the earth and at least one FMI well log obtained from a horizontally drilled well proximate to said seismic survey, at least a portion of said FMI well log being within a target formation … the method comprising the steps of within a computer, obtaining a plurality of fracture density measurements from said FMI log, thereby producing a fracture density log;”. It has been discussed in page 3-4 paras [0034 and 0042], fracture densities interpreted in the lateral wells using the FMI (formation micro imager) logs can be projected to/matched with the top depth surface of a target formation. With respect to the FMI log data, an FMI log is a high-resolution resistivity log that provides data measurements every few inches. It is generically referred to as a micro-resistivity log which are typically used in place of, or as an adjunct to, the older dipmeter logs. Therefore, Holman teaches a portion of microscale fracture determined using at least one well log (FMI well log) acquired/obtained for structural or stratigraphic features (a plurality of fracture density measurements is obtained by using formation micro imager (FMI) log, which is a high-resolution resistivity or micro-resistivity log that provides data measurements every few inches)). 
Regarding claim 10, Holman teaches The method of claim 1, further comprising: Holman teaches determining a portion of a second microscale fracture using at least one core sample acquired in a second stratigraphic interval of interest, wherein a second seismic attribute is determined that correlates the second microscale fracture to a subset of second seismic data. (Examiner would construe ‘coherency’ as second seismic attribute, in light of Spec. of current Application at para [0048]. Holman disclosed in page 7 para [0083-0084]: “One approach that has been useful in choosing the attributes has been to calculate a number of candidate attributes (e.g. amplitude, phase, energy, curvature, etc.) and plot them one at a time against fracture density. Based on that plot, it should be possible to pick a functional form that best fits that parameter to the density data. For example, the plot of normalized negative curvature against fracture density suggested that an exponential function would match the general shape of the data on the cross plot … it was desirable to pick attributes that were not highly correlated with each other so that as much as possible each variable made some unique contribution to the prediction equation. The response variable (the fracture density) in the present example was interpreted from the FMI log in the lateral section of the subject well and projected to the top of the target formation as described below. The selected spredictors — amplitude, frequency, K1, K2 and coherency seismic attributes — were extracted along the target top time surface along the vertical projection of Well # 2 and were chosen as described above.” Here, a portion of a second microscale fracture is determined using at least one core sample acquired in a second stratigraphic interval of interest (e.g. response variable or the fracture density (considered as second microscale fracture) was interpreted from the FMI log in the lateral section of the subject well and projected to the top of the target formation i.e. second stratigraphic interval of interest). Further, curvature is an example of second seismic attribute, choosing the attributes to calculate a number of candidate seismic attributes (e.g. curvature) and as an example, the plot of normalized negative curvature against fracture density suggested that an exponential function would match the general shape of the data on the cross plot (core sample). Therefore, second seismic attribute (e.g. seismic curvature) is determined that correlates the second microscale fracture to a subset of second seismic data (e.g. normalized negative curvature against fracture density plotted the shape of the data on the cross plot)).  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holman and further in view of an NPL “The application study on the multi-scales integrated prediction method to fractured reservoir description” by Chen Shuang-Quan et al. (hereinafter Chen).
Regarding claim 3, Holman teaches The method of claim 1, however Chen teaches the first microscale fracture is smaller than a seismic wavelength of an emitted pressure wave that is used to acquire the first seismic data. (Chen discussed in page 81 under Introduction, seismic anisotropy characteristics are comprehensive response of fractures at different scales within the reservoirs. The fractures can be classified into three groups depending on their lengths: 1) macro-scale, 2) meso-scale and 3) micro-scale: grainscale crack, pores or pore throats in rock samples, with a range less than one percent of seismic wavelength, only can be observed by electron microscope and the seismic reflection characters of which are too small to be observed by seismic data. It has been shown in page 84, where Fig. 4 displayed the simulated P-wave velocity (a) and attenuation (b) anisotropy of models with two fracture sets under different conditions of fracture density. One set of fractures is in mesoscale (1m) and the fracture strike direction is 80 degree, and the other is in microscale (0.001 m) and the fracture strike direction is 120 degrees).
Therefore, Holman and Chen are analogous art because they are related in fracture evaluation using seismic attribute. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Holman and Chen before him or her, to modify the determining of microscale fracture using image log, using well log data for stratigraphic level of Holman, to include the micro-scale fracture characterization by seismic fracture prediction in reservoirs where the seismic wave propagates in the fractured medium of Chen. The suggestion/motivation for doing so would have been obvious by Chen because the most widely used methods for seismic fracture prediction are to utilize the azimuthal anisotropy characteristic displayed when the seismic wave propagates in the fractured medium, including reflected amplitude, velocity, travel time, attenuation, etc.  Further an application to a real field data, in which fractures are developed in the reservoir, fractures are main flow channel and important reservoir space which controls the distribution and production of oil and gas. (Chen discussed in page 81 under Introduction and in page 86 under heading ‘Application to a real field data’, respectively). Therefore, it would have been obvious to combine Chen with Holman to obtain the invention as specified in the instant claim(s).
Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Holman and in view of an NPL “Understanding the seismic disorder attribute and its applications” by Satinder Chopra et al. (hereinafter Chopra and IDS provided on 4/23/2020)
Regarding claim 4, Holman teaches The method of claim 1, further comprising: Chopra teaches determining an orientation matrix (Chopra disclosed in page 695 under ‘Introduction’: “chaos attribute that is based on the eigen-analysis of the 3 × 3 gradient structure tensor”. Here, “3 × 3 gradient structure” is the example of orientation matrix) comprising a plurality of gradients of a subsurface reflector; (Chopra discussed in page 695 under ‘Abstract’ and ‘Introduction’, Geologic features of interpretational interest, such as fault damage zones, unconformities and this published work on randomness describes techniques such as cross correlation, which measures randomness associated with noise, the chaos attribute based on eigen-analysis of gradient covariance. The seismic disorder attribute based on application of second derivative operators in the three axial directions in a 3D seismic volume. Seismic data interpretation is based on the identification and geologic classification of seismic amplitude and reflector morphology. When seismic reflections encountered that change abruptly in different directions, exhibiting no specific waveform shape, amplitude, or orientation, such data configurations are referred to as seismic disorder or chaos, can represent either seismic or geologic noise. Incoherent seismic noise is commonly associated with aliased noise that leaks into the stack array, insufficient near-surface corrections, inaccurate velocities).
Chopra teaches decomposing the orientation matrix in a plurality of eigenvectors with a plurality of eigenvalues; (Chopra discussed in page 695 under ‘Introduction’, seismic disorder, randomness, or chaos attribute that is based on the eigen-analysis of the 3 × 3 gradient structure tensor. If the first eigenvalue is large, the corresponding first eigenvector defines the normal to a local plane of constant amplitude waveforms. If the three eigenvalues are equal, the data are totally chaotic); determining a plurality of ratios between the plurality of eigenvalues; (Chopra discussed in page 695 under ‘Introduction’, when seismic reflections encountered that change abruptly in different directions, exhibiting no specific waveform shape, amplitude, or orientation. Such data configurations are referred to as seismic disorder, randomness, or chaos, which can represent either seismic or geologic noise. A cross-correlation method for determination of signal and noise statistics for two seismic traces, means of estimating the coherent component of the seismic data. The deep crustal reflection seismology community used cross correlation to highlight the rather infrequent coherent reflectors. This technique also formed the basis of highlighting discontinuities in exploration seismic data leading to the first coherence attribute. Further it has been discussed in page 700 (at right col.), the displays shown in Figures 10a and 10b, the energy ratio coherence (seen in black) being overlaid using transparency. The coherence lineaments exactly overlaying the fault indicated at A. However, the faults indicated at B and C have higher disorder values seen on both sides of the black coherence lineaments. Such values interpreted as being indicative of fractures associated with the main faults with confidence. Here, the energy ratio coherence (seen in black Figures 10a and 10b) is the plurality of ratios between the plurality of eigenvalues, because seismic disorder or chaos attribute is based on the eigen-analysis of the 3 × 3 gradient structure. Therefore, the faults have higher disorder values are considered as “plurality of eigenvalues” seen on both sides of the black coherence lineaments (indicated in Fig. 10 at B and C).
and Chopra teaches determining whether the subsurface reflector is a sub-seismic fracture based on the plurality of ratios. (Chopra discussed in page 695 under ‘Introduction’, seismic data interpretation is based on the identification and geologic classification of seismic amplitude and reflector morphology. When seismic reflections encountered that change abruptly in different directions, exhibiting no specific waveform shape, amplitude, or orientation, such data configurations are referred to as seismic disorder or chaos, can represent either seismic or geologic noise. Incoherent seismic noise is commonly associated with aliased noise that leaks into the stack array, insufficient near-surface corrections, inaccurate velocities etc. A cross-correlation method for determination of signal and noise statistics for two seismic traces, means of estimating the coherent component of the seismic data. The deep crustal reflection seismology community used cross correlation to highlight the rather infrequent coherent reflectors. Further it has been discussed in page 700 (at right col.), the displays shown in Figures 10a and 10b, the energy ratio coherence (seen in black) being overlaid using transparency. The coherence lineaments exactly overlaying the fault indicated at A. However, the faults indicated at B and C have higher disorder values seen on both sides of the black coherence lineaments. Such values interpreted as being indicative of fractures associated with the main faults with confidence. Here, the energy ratio coherence (seen in black Figures 10a and 10b) is the plurality of ratios for the plurality of eigenvalues, because seismic disorder or chaos attribute is based on the eigen-analysis of the 3 × 3 gradient structure. Therefore, the faults have higher disorder values seen on both sides of the black coherence lineaments (faults indicated at B and C, Fig. 10) are considered as sub-seismic fracture based on the “plurality of eigenvalues or ratios”).
Regarding claim 6, Holman teaches The method of claim 1, further comprising: Chopra teaches generating a chaos attribute map from the attribute volume; (Chopra discussed in page 696 under ‘Introduction’, when the seismic disorder attribute is computed along structural dip, the diagonal artifact is minimized. Applications of the seismic disorder attribute is shown to different types of features seen in 3D seismic data volumes and demonstrate the insight that can be gained. For instance, a 3D seismic volume as shown Fig. 2, where higher values of disorder are shown in bright orange, at the location of the fault indicated with yellow arrows, every fourth trace has been plotted for the seismic data overlay, therefore, this is an example of a seismic disorder attribute map generated from the 3D seismic data volumes).
and Chopra teaches determining a location of the first microscale fracture within the region of interest using the chaos attribute map, wherein the location is outside a depth of investigation of a logging tool that generated the at least one well log. (Chopra discussed in page 696-698 under heading ‘Example 1’, a vertical slice through a good-quality 3D seismic volume acquired in northwest Alberta, Canada, showing three picked reflectors (Figure 1). At the location of the fault indicated by yellow arrows, the reflection amplitudes are expected to be coherent with a single discontinuity for a simple fault and incoherent. In Figures 2 and 3, the corresponding images have been exhibited through the entropy and disorder-attribute volumes. At the location of the fault (yellow arrows), the entropy is seen to be high as expected. In the regions 40 ms above horizons 1 and 2 marked by magenta and cyan arrows, the entropy and disorder values are also higher due to the lower coherency of the reflections. However, the disorder attribute shows more distinct variation at these locations, as highlighted by the yellow hexagon. In Figure 4, a chair display has been shown with a vertical section through the seismic amplitude data and a strata slab through the seismic disorder attribute. The disorder-attribute values are noticed along the horizon — i.e., are all low, as the horizon is quite smooth. At the location of the yellow arrow, a streak of higher disorder-attribute values can be noticed. Figure 5 shows the same data as Figure 4, where higher disorder values are clustered about the fault, suggesting a thinner damage zone. Further, display in Figure 6, where the vertical section is now through the seismic amplitude volume, there is a sharp reflector displacement across the fault, hence higher values of the disorder attribute on both sides of the fault can be seen. These higher disorder values are interpreted to be indicative of a damage zone associated with the main fault, a discrete fault at the deeper, yellow horizon shown in Figure 5, details of the strain would fall below the seismic resolution of this data volume. In any ways, sub-seismic resolution fractures are expected to occur, giving rise to the diffuse disorder anomaly in Figure 4.
Chopra teaches a location of the first microscale fracture being determined within the region of interest using the chaos attribute map (e.g. by using the attribute volume i.e.  seismic disorder attribute values are noticed low along the horizon, a streak of higher disorder-attribute values is noticed in Fig. 4), thus, the location of the microscale fracture (e.g. sub-seismic resolution fractures in Fig. 5) is determined outside a depth of investigation (e.g. higher disorder values are indicative of a damage zone associated with the main fault, a discrete fault at the deeper, yellow horizon shown in Figure 5 and sub-seismic resolution fractures are expected to occur, giving rise to the diffuse disorder anomaly in Figure 4)).
Regarding claim 7, Holman teaches The method of claim 1, further comprising: Chopra teaches validating the chaos attribute map using different seismic sections at different locations within a seismic volume. (Under BRI, Examiner would construe the term ‘validating’ as ‘quantifying’ or testing. Chopra discussed in page 698-700, where in Figures 7a and 7b, shown vertical slices through 3D seismic amplitude of and disorder computed from the original seismic volumes. It has been noticed that the low disorder values where the reflections are coherent and high values for not-so-coherent reflection zones. That means, Fig. 7a shows segment of a seismic section for vertical faults and Fig. 7b shows an equivalent segment of the section in Fig. 7a from the seismic disorder attribute. The coherent zones exhibit low values of disorder while less coherent zones exhibit higher values of disorder. Here, Figures 7a and 7b are considered as “chaos attribute map” (shown seismic disorder attribute) used different seismic sections at different locations within a seismic volume).
Claims 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Holman and further in view of an article “A review on the applications of image logs in structural analysis and sedimentary characterization” by Jin Lai et al. (hereinafter J. Lai; Available online in May 2018).
Regarding claim 5, Holman teaches The method of claim 1, further comprising: J. Lai teaches determining a dip value from a stratigraphic structure using the at least one well log; (J. Lai discussed in page 158 under section 6.2.1, the image logs can be used to identify fractures and determine their orientation including dip direction and dip angles (Fig. 24). A total of 17 open fractures (dark purple sin curves) could be picked out from the image logs in Fig. 24, 4 basic types of natural fracture can be defined from the aspects of image logs according to the fracture plane morphology, shown in Fig. 25 A-D. The fractures occur as continuous or discontinuous conductive, resistive, or mixed, sinusoidal waves on the image logs (Fig. 25), according to the fracture attributes and dip angles, the fractures can be divided as: high-angle fracture (Fig. 25A), medium-angle fractures (Fig. 25B), low-angle or horizontal fractures with dip angles less than 30° (Fig. 25C) etc. Further, it has been discussed in page 155 under section 5, the image log facies of informal stratigraphic Unit A (intervals within 6600.5–6602.0 m) in Fig. 20 is recognized as cross-stratified image facies, and the dip angles of beddings tend to increase upward and large sets of continuous sine curves can be observed both in static and dynamic images. Therefore, a dip value is determined (dip angles less than 30°, in Fig. 25C) from a stratigraphic structure using the at least one well log (image logs is used to identify fractures and determine their orientation including dip direction and dip angles (Fig. 24)).
and J. Lai teaches determining that the stratigraphic structure is a second microscale fracture based on the dip value, (J. Lai discussed in page 162 under section 7.2, through data gathering and image log data processing, the static and dynamic images can be generated, and then the paleocurrent direction determination from image logs includes three steps: (1) Dip picking, (2) Structural dip determination: The mean structural dip of a stratigraphic interval can be calculated from horizontally stratified units such as shale or mudstone beds and bed boundaries which were deposited close to palaeo-horizontal. For instance, the structural dip angles in Well KS 201 appeared to be relatively high (30°) in the Kuqa depression (Fig. 28C–D). Here, an example of determining a second microscale fracture for stratigraphic structure based on the dip value is provided as the structural dip angles (30°) in Well KS 201).
wherein J. Lai teaches the first seismic attribute is a chaos attribute based on the dip value. (J. Lai discussed in page 158 under section 6.3, Fracture image-log observations reveal that the orientation of the minimum (Shmin) of Well K 207 can be determined. Open fractures, which are mainly intersecting with depositional beds, are dominated by the middle-to high-angle fractures (> 45°). The strike composite rose diagram shows the open fracture of Well K 207 in Kuqa depression of China trends can be subdivided largely into three sets: 0–30°; 140–180°; 60–100° (Fig. 26). The two assemblages of fractures assuming south–north (0–30°), and fracture strike less than 30°, suggesting that fracture exhibits open state and good connectedness. Here, the fracture strike less than 30°, suggesting a chaos attribute based on the dip value). 
Therefore, Holman and J. Lai are analogous art because they are related in fracture evaluation using seismic attribute. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Holman and J. Lai before him or her, to modify the determining of microscale fracture using well log data and seismic attribute that correlates the microscale fracture and seismic data of Holman, to include determining the dip value using well log of J. Lai. The suggestion/motivation for doing so would have been obvious by J. Lai because changes in fracture aperture for the estimation of fracture permeability, result in substantial changes in the potential well productivity, thus the determination of fracture apertures is of great importance in hydrocarbon reservoirs. Further, fracture strike is less than 30° in open fracture of Well K 207 in Kuqa depression, suggested that fracture exhibits open state and good connectedness and make a significant contribution to fluid flow and hydrocarbon productivity. (J. Lai discussed in page 159 under section 6.2.2 and page 160 under section 6.3). Therefore, it would have been obvious to combine J. Lai with Holman to obtain the invention as specified in the instant claim(s).
Regarding claim 8, Holman teaches The method of claim 1, wherein Holman teaches the at least one well log comprises a dipmeter plot, (Holman disclosed in page 4 para [0042-0043]: “an FMI log is a high resolution resistivity log that provides data measurements every few inches. It is generically referred to as a microresistivity log which are typically used in place of, or as an adjunct to, the older dipmeter logs. A FMI logging device typically contains some number of electrode contact points that are spaced around the perimeter of the borehole that are placed into contact with the formation.”). 
wherein J. Lai teaches the portion of the first microscale fracture is determined based on the dipmeter plot having a plane above a predetermined angle threshold. (J. Lai discussed in page 155 under section 6-6.1, the fractures interpreted from image logs can be classified in two types: natural and induced fractures, whereas Natural fractures are defined as the fractures in a formation prior to drilling and induced features were formed during drilling on the borehole wall in response to the stresses caused by drilling or the presence of the borehole itself. From the aspect of image logs, the stress-induced fractures can be divided into drilling induced fractures and borehole breakouts; borehole breakouts are wellbore enlargements and the breakout occurred when the stresses become concentrated and had exceeded the rock strengths around the borehole wall. The orientation of the breakouts recognized in Fig. 21 is approximately 90–100°, which gives a maximum horizontal-stress orientation of 0–10°. Here, the borehole breakouts occurred/recognized in Fig. 21 is approximately 90–100°, which gives a maximum horizontal-stress or dipmeter plot having a plane above a predetermined angle (0–10°) threshold orientation). 
Regarding claim 9, Holman teaches The method of claim 1, further comprising: J. Lai teaches determining a stimulation plan for the first microscale fracture using the fracture image, wherein the stimulation plan produces a flow of hydrocarbons between a reservoir region of interest to a wellbore through the first microscale fracture. (Applicant of current Application stated in Spec. at para [0056]: “a stimulation plan may include different fluid types, different stage lengths, different pumping rates, …”. J. Lai disclosed in page 159-160 under section 6.3: “Knowledge of where natural fractures are open and favorable for fluid flow would aid exploration and development of hydrocarbon reservoirs, and the present-day stress is widely viewed as a prime control on variation in fracture effectiveness including fracture aperture or fracture closure. Fluid flows are suggested to be along fractures oriented parallel to the present-day maximum horizontal compressive stress (SHmax) and fractures with strikes approximately parallel to or within 30° of the maximum principal stress greatly enhance hydrocarbon delivery to wellbores. For instance, fracture image-log observations reveal the orientation of SHmax, which is derived from drilling-induced fractures indicates a dominantly close to north-south trend (0–10°) (Fig. 26). The two assemblages of fractures assuming south–north (0–30°), northwest–southeast (140–180°), tend to have intersection angles between SHmax orientation and fracture strike less than 30°, suggesting that fracture exhibits open state and good connectedness. Fractures in this stress state have large apertures and make a significant contribution to fluid flow and hydrocarbon productivity. Here, a stimulation plan is determined for the first microscale fracture, e.g. fluid flow type as stimulation plan being determined or suggested to have fluid flows to be along fractures oriented parallel to maximum horizontal compressive stress (SHmax) and fractures with strikes approximately parallel to or within 30°. Further, using the fracture image (in Fig. 26) fracture image-log observations reveal the orientation of SHmax, assumed fractures south–north (0–30°) and fracture strike less than 30° suggested microscale fractures in this stress state having large apertures and make a significant contribution to fluid flow and hydrocarbon productivity).
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holman and further in view of Dev et al. (Pub. No. US2019/0235106A1) (hereinafter Dev and IDS provided dated on 4/8/2021).
Regarding claim 11, Holman teaches the reservoir simulator comprising functionality for: determining a portion of a microscale fracture in a subterranean formation using at least one well log acquired for a first stratigraphic interval of interest; (Holman disclosed in page 1 para [0014]: “a method of seismic exploration of a region of the subsurface of the earth containing structural or stratigraphic features conducive to the presence, migration, or accumulation of hydrocarbons, wherein is provided a plurality of seismic traces collected in a seismic survey conducted proximate to the region of the subsurface of the earth and at least one FMI well log obtained from a horizontally drilled well proximate to said seismic survey, … the method comprising the steps of within a computer, obtaining a plurality of fracture density measurements from said FMI log, thereby producing a fracture density log;”. It has been discussed in page 3-4 paras [0034, 0042 and 0048], fracture densities interpreted in the lateral wells using the FMI (formation micro imager) logs can be projected to/matched with the top depth surface of a target formation. With respect to the FMI log data, an FMI log is a high-resolution resistivity log that provides data measurements every few inches, it is generically referred to as a micro-resistivity log. Further, FIG. 9 contains an illustration of the projection method, in this figure the path of the well (A-B-C-D) in the subsurface and within the target formation is assumed to be piecewise linear. In this figure, phi (Φ) is the inclination of the well path between A and B, theta (θ) is the measured fracture angle within the well, and delta (δ) is the angle between the target formation (the Mississippian) and the horizontal at a point above the segment of the well. Therefore, Holman teaches a portion of microscale fracture determined using at least one well log (FMI well log) acquired/obtained for structural or stratigraphic features conducive to the accumulation of hydrocarbons (a plurality of fracture density measurements is obtained by using formation micro imager (FMI) log, which is a high-resolution resistivity or micro-resistivity log that provides data measurements every few inches for fracture density. An example of first stratigraphic interval of interest is provided above in Fig. 9 at target formation, the Mississippian, where theta (θ) is the measured fracture angle within the well path between A and B, and delta (δ) is the angle between the formation)).
Holman teaches obtaining seismic data for the first stratigraphic interval of interest; (Holman discussed in page 1 para [0010 and 0014], an initial step, a target formation of interest will be identified on seismic data, e.g. by using a 2D seismic line or 3D seismic volume, and within at least one horizontally drilled well. A method of seismic exploration of a region of the subsurface of the earth containing structural or stratigraphic features conducive to the presence, or accumulation of hydrocarbons, provided a plurality of seismic traces collected in a seismic survey conducted proximate to the region of the subsurface of the earth and at least one FMI well log obtained from a horizontally drilled well proximate to said seismic survey. It has been discussed in page 3 paras [0035-0037], as a first step a seismic data set is acquired (in FIG. 6), an embodiment utilizes sonic and/or density logs as input to the processing and interpretation process. The velocity data is recognized from sonic logs can be used to augment more conventionally calculated velocity estimates from seismic data and density information from density logs can be used in conjunction with the sonic log to compute synthetic seismograms to assist in tying well and seismic data. These and other well logs can also be used to assist in locating the target rock unit in the subsurface. The seismic data is interpreted and the waveforms associated with the target horizon identified. In some cases, this is done by picking the target reflector on a computer display using specialized software. The target horizon is picked for 3D data, the most efficient way to trace a horizon through a volume would be to do that using a PC or specialized interpretation workstation. This end result of this process will be identification of the target horizon in time throughout the seismic dataset. Therefore, Holman teaches first seismic data for the first stratigraphic interval of interest is obtained by the computer processor (seismic dataset is computed from sonic and density log information used in synthetic seismograms to assist in tying well and seismic data. The seismic data is interpreted and the waveforms associated with the target horizon identified is considered as seismic data being obtained/calculated for the stratigraphic interval of interest).
Holman teaches determining a seismic attribute that correlates the microscale fracture to a subset of the seismic data; (Holman disclosed in page 7-8 paras [0085-0089]: “The FMI tool samples the rocks intervals of about 4 inches. In comparison, the distance between two seismic traces in the volumes is 110 feet … In FIG. 3, Curve (a) shows an example of a fracture density curve interpreted every 4 inches along the lateral portion of Well # 2 ... Curve (b) shows an upscaled version of Curve (a) using Backus averaging at 110 samples. Curve (c) shows an upscaled version of the FMI log using Backus average of 1000 samples … The cross-correlation table of FIG. 7 presents the results of attribute cross correlation. The fracture density is taken along the path of the wellbore in Well # 2. They are first projected vertically up to the subject top so that they are consistent with attributes, which that are mapped along a surface. The table of FIG. 7 shows linearity of a single attribute with the rest including fracture density. Higher magnitude indicates better correlation between two attributes. The multivariate model uses attributes as input and outputs fracture density … The data of FIG. 7 also show that the attributes used in multi-variant regression are individually correlated in some cases ... Combining the attribute values using a multivariate non-linear regression function produces a predictor of fracture density that is 94 % accuracy (FIG. 4).” Here, Holman teaches seismic attribute being determined or calculated, by the computer’s processor (FMI tool has been used in above example), that correlates or associated with the subset/plurality of the seismic data (FIG. 7 presents the cross-correlation table with results of attribute cross correlation. The fracture density is taken along the path of the wellbore in Well # 2. The table of FIG. 7 shows linearity of single attribute with the rest including fracture density. Higher magnitude indicates better correlation between two attributes and in some cases the data of FIG. 7 show the attributes used in multi-variant regression are individually correlated)). 
Holman teaches generating an attribute volume using the seismic attribute with a seismic volume for a region of interest; (Holman disclosed in page 1 para [0010-0011]: “a target formation of interest will be identified on seismic data, e.g. by using a 2D seismic line or 3D seismic volume, and within at least one horizontally drilled well. The reflector (s) associated with the formation will be picked and associated with surface locations to create a time structure map. Next, a depth structure of the formation of interest will be created from its time structure map. In one example, geostatistical methods were used to create a velocity profile for use in the depth conversion. The depth structure will be chosen to be aligned in depth with the target formation where it is proximate to the well.” It has been disclosed in page 5 para [0053-0056]: “Seismic data are time series representing a depth profile of the subsurface. Therefore, to map the depth structure of subsurface formations, the seismic data should be first reconciled with well logs … After reconciling the seismic and well logs, information on an individual formation can be extended outwards from the borehole in a 3D seismic volume … It is well known that a synthetic seismic trace can be calculated by convolving a seismic wavelet with well data, e.g. convolution with reflectivity coefficients obtained from density and velocity logs. This synthetically created trace (“synthetic") represents the seismic data that theoretically would have been recorded during a noise-free seismic acquisition … If the seismic data are properly processed and the seismic velocities are correctly estimated in a stacked 2D or 3D volume it is expected that at the well location the synthetic trace generated from the log will show a good correlation with the seismic trace.”
Here, the attribute volume (or attribute data, is related to seismic volume e.g. 3D seismic volume) have been generated using by the computer (synthetic seismograms having processor being used to assist in tying well and seismic data) and the attribute volume being used for a region of interest (e.g. Seismic data are time series representing a depth profile of the subsurface and a depth structure of the formation of interest is created from its time structure map. Further, a synthetic seismic trace is calculated by convolving a seismic wavelet with well data, the seismic data are properly processed and the seismic velocities are correctly estimated in a stacked 2D or 3D seismic volume and the synthetic trace generated from the log will show a good correlation with the seismic trace)).
Holman teaches determining, using the attribute volume, a location of the microscale fracture throughout the region of interest; (Holman disclosed in page 7 para [0083-0084]: “One approach that has been useful in choosing the attributes has been to calculate a number of candidate attributes (e.g. amplitude, phase, energy, curvature, etc.) and plot them one at a time against fracture density. Based on that plot, it should be possible to pick a functional form that best fits that parameter to the density data. For example, the plot of normalized negative curvature against fracture density suggested that an exponential function would match the general shape of the data on the cross plot … it was desirable to pick attributes that were not highly correlated with each other so that as much as possible each variable made some unique contribution to the prediction equation. The response variable (the fracture density) in the present example was interpreted from the FMI log in the lateral section of the subject well and projected to the top of the target formation as described below. The selected spredictors — amplitude, frequency, K1, K2 and coherency seismic attributes — were extracted along the target top time surface along the vertical projection of Well # 2 and were chosen as described above.” Here, a location of the microscale fracture being determined by using the attribute volume within the region of interest (e.g. response variable or the fracture density (or microscale fracture) was interpreted from the FMI log in the lateral section of the subject well and projected to the top of the target formation i.e. second stratigraphic interval of interest). Further, curvature is an example of seismic attribute, choosing the attributes to calculate a number of candidate seismic attributes (e.g. curvature) and as an example, the plot of normalized negative curvature against fracture density suggested that an exponential function would match the general shape of the data on the cross plot or core sample). 
and Holman teaches determining, using the location of the microscale fracture, a wellbore path through the subterranean formation. (Holman discussed in page 4 para [0045-0046], it would be ideal to extract seismic attributes from samples that follow along the actual path in those instances where the well is horizontal/laterally drilled. Therefore, model validation of the estimated fracture density along a wellbore will be projected onto the top surface of the target horizon where the attributes have been mapped. The reason to do this is, the top of the formation can usually most easily be identified and pick on the seismic data, whereas the well path might vary vertically within the target formation, i.e. it might be near the top, the bottom, or the middle. FIG. 2 contains one such example. If the well path is roughly horizontal and the top of the target formation is horizontal as well, in some cases it might be enough to simply assume that the fracture density measured within applies as well to the top of the formation. However, in case if the fracture dips do not allow accurate vertical projection, a dip-corrected method (in FIG. 5) can be used, where this projection method assumes that (a) the fracture dips remain relatively constant between the well and the top of the target formation, and (b) the maximum fracture dip is in the plane of projection. Here, an example of determining a wellbore path through the subterranean formation, being provided by using the location of the microscale fracture, if a dip-corrected projection method assumes two scenarios such as: if a) the fracture dips remain constant between the well and the top of the target formation and (b) the maximum fracture dip is in the plane of projection).
However, Holman doesn’t explicitly teach A system, comprising: a logging system coupled to a plurality of logging tools; a drilling system coupled to the logging system; and a reservoir simulator comprising a computer processor, wherein the reservoir simulator is coupled to the logging system and the drilling system,
Dev teaches A system, (Dev disclosed ‘system’ in page 4 para [0042]) comprising: a logging system coupled to a plurality of logging tools; a drilling system coupled to the logging system; (Dev disclosed in page 2 para [0014], “measurement- while-drilling (MWD) tools”, as plurality of logging tools coupled to a logging system and “logging-while drilling (LWD) tools” as drilling system. It has been discussed in page 4 para [0042], As illustrated, the wireline system includes a one or more wireline tools the wellbore tools extending into a wellbore removed from a wellbore to conduct measurement/logging operations. A logging facility shown in FIG. 2 as a truck, collects measurements from the wireline tools, and includes computing facilities for controlling, processing, storing, and/or visualizing the measurements gathered by the wireline tools. The computing facilities are communicably coupled to the wireline tools. Here, the logging facility shown in FIG. 2 collects measurement or logging information from the wireline tools and includes computing facilities, therefore, this computing facilities are communicably coupled to the wireline tools, i.e. drilling system (MWD tools) is coupled to the logging system (LWD tools)).
and Dev teaches a reservoir simulator comprising a computer processor, wherein the reservoir simulator is coupled to the logging system and the drilling system, (Dev discussed in page 3 para [0038-0039], the analyses and methods described by implemented by a set of instructions that cause a processor to perform the mathematical model 100 (in Fig. 1), The processor is a portion of computer hardware used to implement the various illustrative blocks, modules, elements, components, methods, and algorithms. The processor is configured to execute one or more sequences of instructions, programming stances, or code stored on a non - transitory, computer readable medium. It has been discussed in page 3 para [0028], that geo-mechanical measurements being obtained/collected from MWD tools (drilling system), LWD tools (logging system), therefore it is considered “mathematical model” being implemented by the computer processor, where the measurement data being collected from these MWD tools and LWD tools, thus the reservoir simulator is coupled to the logging system and the drilling system).
Therefore, Holman and Dev are analogous art because they are related in fracture evaluation using seismic attribute. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Holman and Dev before him or her, to modify the determining of microscale fracture using well log data and seismic attribute that correlates the microscale fracture and seismic data of Holman, to include a system comprising logging system and the drilling system to perform the hydraulic fracturing treatment of Dev. The suggestion/motivation for doing so would have been obvious by Dev because Hydraulic fracturing treatments referred as “fracturing treatments" are conducted to create fractures in the subterranean formation, and enhance hydrocarbon productivity of the subterranean formation. The pressures generated by the fracturing treatment can induce low-amplitude or low-energy seismic events in the subterranean formation, known as micro-seismic events. (Dev discussed in page 2 para [0015]). Therefore, it would have been obvious to combine Dev with Holman to obtain the invention as specified in the instant claim(s).
Regarding Claim 18, the same ground of rejection is made as discussed in claim 11 for substantially similar rationale, therefore claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Holman and Dev as discussed above for substantially similar rationale. In addition, claim 18 recites following limitations:
Dev teaches A non-transitory computer readable medium storing instructions executable by a computer processor, the instructions comprising functionality for: (Dev discussed in page 3 para [0039-0040]: “The processor may be configured to execute one or more sequences of instructions, programming stances, or code stored on a non-transitory, computer readable medium. The processor can be, for example, a general-purpose microprocessor, a microcontroller … or any like suitable entity that can perform calculations or other manipulations of data … Executable sequences described herein can be implemented with one or more sequences of code contained in a memory. In some embodiments, such code can be read into the memory from another machine-readable medium).
Claims 12, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holman, Dev and Chopra
Regarding claims 14 and 20, Holman, Chopra and Dev teach The system of claim 11 and the non-transitory computer readable medium of claim 18 respectively, are incorporating the rejections of claim 6 and because claims 14 and 20 have substantially similar claim language as claim 6, further claims 12 and 19 incorporate the rejections of claims 2 and 4 respectively, therefore claims 12, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holman, Chopra and Dev as discussed above for substantially similar rationale.
Regarding claims 13 and 15-17, Holman, Chopra and Dev teach The system of claim 11, are incorporating the rejections of claims 5, 8-10 respectively, because claims 13 and 15-17 have substantially similar claim language as claims 5, 8-10, therefore claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holman, Chopra and Dev and further in view of J. Lai as discussed above for substantially similar rationale.
Conclusion
8.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An NPL “Imaging faults in 3D seismic volumes” by Geoffrey A. Dorn et.al. disclosed an attribute algorithm which images faults with sufficient accuracy, precision, and continuity to enable automatic extraction or auto-tracking of faults in a 3D attribute volume. The workflow combines improved imaging of faults in the input discontinuity volume, with a new Advanced AFE algorithm that is designed to accurately and precisely image faults regardless of dip, image intersecting faults, and improve resolution and signal strength in the output fault probability volume. Together they combine to produce results that support 3D fault auto-tracking.
    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148